MEMORANDUM**
Appellant/Defendant Israel Tafolla (“Ta-folla”) appeals his conviction and sentence for violating 8 U.S.C. § 1324(a)(2)(B)(iii).
Tafolla asserts that his defense was “blindsided” by the prosecution’s introduction of inadmissible Fed. R. Evid. 404(b) evidence. Because Tafolla did not object to this testimony, we review for plain error. United States v. Crawford, 239 F.3d 1086, 1090 (9th Cir.2001). No plain error occurred because the evidence was admis*614sible. See United States v. Hardy, 279 F.3d 856, 860 (9th Cir.2002). Additionally, the evidence in the record, even disregarding the disputed 404(b) evidence, easily meets the required standard of proof beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
The district court’s evidentiary rulings were not clearly erroneous and the jury’s verdict was consistent with the evidence presented at trial. See Ruvalcaba v. City of Los Angeles, 64 F.3d 1323, 1328 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.